Citation Nr: 1223358	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  07-30 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active military service from February 1942 to July 1944.  He died in July 2006, and the appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In December 2009, the appellant testified before the undersigned Veterans Law Judge (VLJ), seated at the RO.  A transcript was made and is included in the claims file.

The claim was remanded by the Board in May 2011 for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

The Board finds that further development is necessary before a decision on the merits may be made regarding service connection for cause of the Veteran's death. 

Appellant bases her theory of service connection for cause of death on two theories.  The first being that the Veteran died as a result of the anesthetics he received during hip surgery in May 2006.  The second theory being that he died as a result of cardiovascular heart disease caused by his service connected PTSD.

The appellant testified at a December 2009 Travel Board hearing that the Veteran's July 2006 death may have been related to his service connected PTSD in so far as he had a cardiac or heart condition which may have been related to his PTSD or to service.  The representative noted that the Veteran had been treated from 1991 through 2000 at the Omaha, Nebraska VAMC.  

The Board subsequently remanded the case in May 2011 to obtain all outstanding medical treatment records identified; including Omaha, Nebraska VAMC treatment records from 1991 through 2000; Columbia, Missouri VAMC treatment records from 2000 to 2003; and, Arizona VAMC from 2003 until his death. 

In addition the AMC/RO was asked to obtain a written medical opinion regarding the cause of the Veteran's death.  The examiner was asked to review the claims file and all available medical records, and to provide an opinion as to whether stresses associated with the service-connected PTSD caused or contributed substantially to the Veteran's death.  The examiner was asked to consider the October 2009 letter from a Phoenix VAMC physician noting the Veteran had vascular dementia; and, the statements provided by the Veteran's representative and the Veteran's spouse, including her September 2007 statement in which she alleged that the Veteran did not die of Alzheimer's disease, but that he had a heart condition, vascular disease, and serious diabetes which when considered with his PTSD either contributed or caused his death.  

Subsequently in a May 2012 Post-Remand Brief the service representative again noted the appellant's contention that the Veteran's heart disability may have been caused or worsened by his PTSD resulting in his death.  The representative argued that in a "similar but unrelated case; Dr. Hoang M. Thai, MD FACC, FSCAI, Assistant Professor of Medicine, Codirector, Cardiovascular Medicine Fellowship, University of Arizona noted that from a chronic stress standpoint, there are also well documented data that suggest this leads to the development of Coronary Artery Disease."  The service representative referred to extensive interheart studies which were not submitted with his brief, and are not included in the medical evidence of record.  These studies appear to indicate that PTSD played a significant role in the development of cardiovascular disease.

38 U.S.C.A. § 5103A(a) provides that the Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefits under a law administered by the Secretary.  In this case, it is necessary to obtain a medical opinion that addresses the medical claims raised at the Board by the appellant's representative

On that basis, the claim is remanded for a new VA review to include a medical opinion which discusses the treatise by Dr. Hoang M. Thai; the Interheart Study: case control study(Association of psychosocial risk factors with risk of acute myocardial infarction in 11,119 cases and 13,648 controls from 52 countries: case control study.  Rosengren A/Hawken S: Ounpuu S; Sliwa K; Zubaid M: Almahmeed WA: Blacket KN: Sitthi-Amoru C: Sato H; Yusuf S.; Lancet 2004, Sept 11; 364(9438); 953-62); and, Anxiety characteristics independently and prospectively predict myocardial infarction in men the unique contribution of anxiety among psychological factors. Shen BJ; Avivie Ye; Todaro JF: Spiro A 3rd; Laurence JP; Ward KD; Niaura R.J.; AM Coll Cardiology 2008 Jan 15; 51(20;113-119.

Accordingly, the case is remanded for the following actions:

1.  The RO/AMC should request and obtain all of the referenced medical evidence from the Veteran's Service Representative which was referenced in the May 2012  Appellant's Post- Remand Brief to include the treatise by Dr. Hoang M. Thai, MD FACC, FSCAI, Assistant Professor of Medicine, Codirector, Cardiovascular Medicine Fellowship, University of Arizona; and the referenced Interheart Study: a case control study of the association of psychosocial risk factors with risk of acute myocardial infarction in 11,119 cases and 13,648 controls from 52 countries.  The referenced Interheart Study appears to be writings by several individuals including Rosengren A; Hawken S; Ounpuu S; Sliwa K; Zubaid M: Almahmeed WA: Blacket KN: Sitthi-Amoru C: Sato H; Yusuf S.; Lancet 2004, Sept 11; 364(9438); 953-62).  Another referenced study appears to be titled, Anxiety characteristics independently and prospectively predict myocardial infarction in men the unique contribution of anxiety among psychological factors. Shen BJ; Avivie Ye; Todaro JF: Spiro A 3rd; Laurence JP; Ward KD; Niaura R.J.; AM Coll Cardiology 2008 Jan 15; 51(20;113-119).  If these treatises cannot be obtained, that fact should be noted in the claims file.

2.  The RO/AMC should forward the Veteran's claims file, a copy of this remand, and the aforementioned treatises to the VA examiner who previously reviewed the claims file and offered a medical opinion in September 2011 to again review the complete claims file and to offer a revised medical opinion.  If that examiner is no longer available the complete claims file should be submitted to another qualified VA clinician for review prior to completion of the requested medical opinion. 

Following a thorough review of the claims file and all available medical records to include the treatises referenced above, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's service-connected PTSD (1) either alone or in combination with some other condition was the immediate or underlying cause of death or was etiologically related thereto; (2) contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death; or (3) caused or aggravated the Veteran's senile dementia, Alzheimer's type.  Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

The examiner should specifically acknowledge and discuss Dr. Thai's treatise, and the referenced interheart studies; the October 2009 letter from a Phoenix VAMC physician noting the Veteran had vascular dementia; and, the statements provided by the Veteran's representative and the Veteran's spouse, including her September 2007 statement in which she alleges that the Veteran did not die of Alzheimer's disease, but that he had a heart condition, vascular disease, and serious diabetes which when considered with his PTSD either contributed or caused his death.  The examiner should also consider and refer to the appellant's original claim that the Veteran's death was as the result of anesthesia used in hip surgery in May 2006 whose effects he never recovered from.  The examiner must review and discuss the Veteran's complete medical history.  The examiner must provide a complete rationale for any opinion offered.

3.   Readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case.  After the appellant and her representative have had an adequate opportunity to respond, return the appeal to the Board.

No action is required by the Appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


